[DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                      ________________________
                                                                FILED
                             No. 06-15853              U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                         Non-Argument Calendar                July 6, 2007
                       ________________________           THOMAS K. KAHN
                                                               CLERK
                         NLRB No. 12-CA-25106

COMPUTER SCIENCES RAYTHEON,

                                               Petitioner-Cross-Respondent,

                                  versus

LOCAL 2088, INTERNATIONAL BROTHERHOOD
OF ELECTRICAL WORKERS, AFL-CIO,

                                               Respondent,

NATIONAL LABOR RELATIONS BOARD,

                                               Respondent-Cross-Petitioner.

                       ________________________

         Petition for Review and Cross-Application for Enforcement
              of an Order of the National Labor Relations Board
                        ________________________

                              (July 6, 2007)

Before WILSON, PRYOR and COX, Circuit Judges.

PER CURIAM:
      This case is before us on the petition of Computer Sciences Raytheon (CSR)

to review, and the cross-application of the National Labor Relations Board (NLRB)

to enforce, an NLRB Order issued against CSR which compelled CSR to recognize

and bargain collectively with the Local 2088, International Brotherhood of Electrical

Workers, AFL-CIO (the Union).

      In reviewing the NLRB’s order, we are bound by the NLRB’s “‘factual

findings if they are supported by substantial evidence on the record as a whole.’”

Int’l Bhd. of Boilermakers v. NRLB, 127 F.3d 1300, 1306 (11th Cir. 1997) (quoting

NLRB v. Malta Constr. Co., 806 F.2d 1009, 1010 (11th Cir. 1986)). If the NLRB

“has made a plausible inference from the record evidence, we may not overturn its

findings, even if we would have made contrary findings upon a de novo review of the

evidence.” Id. This “exceedingly narrow” standard of review keeps us from

disturbing the NLRB’s decision “unless the [NLRB]’s discretion has been exercised

‘in an arbitrary or capricious manner.’” Daylight Grocery Co., Inc. v. NLRB, 678
F.2d 905, 908 (11th Cir. 1982) (quoting Spartans Indus., Inc. v. NLRB, 406 F.2d
1002, 1005 (5th Cir. 1969)).

      CSR admits that it refused to bargain with the Union, but contests the validity

of the Union’s certification. CSR argues that it refused to bargain in order to get a

review of the Regional Director’s direction of election that was not a final order

                                         2
otherwise subject to judicial review. CSR contends that the Regional Director failed

to properly apply and weigh community of interest factors in directing a self-

determination election to determine whether the facility specialists desired to be

included in the existing bargaining unit.        CSR maintains that the NLRB’s

determination that the facility specialists should be included in the existing

bargaining unit composed partly of technical and clerical employees is not supported

by substantial evidence. The NLRB counters that it acted within its discretion in

determining that CSR’s facility specialists share a community of interest with the

other employees, and therefore properly found that CSR violated 29 U.S.C. § 8(a)(5)

and (1) by refusing to bargain with the Union.

      The NLRB is not required to select the most appropriate bargaining unit for

employees; instead, it is “only required to select a unit appropriate under the

circumstances.”    Daylight Grocery, 678 F.2d at 908.          The record does not

demonstrate that the NLRB acted arbitrarily or capriciously in concluding that the

facility specialists and the technical and clerical employees constitute an appropriate

bargaining unit. Thus, we conclude that there was nothing arbitrary or capricious

about the NLRB ordering CSR to recognize and bargain with the Union.

Accordingly, the NLRB’s order is enforced.

      ORDER ENFORCED.

                                          3